Opinion filed June 21, 2007















 








 




Opinion filed June 21, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00010-CR
                                                     __________
 
                             LORENZO
TERREZ COOPER, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 350th District Court
 
                                                          Taylor County,
Texas
 
                                                   Trial
Court Cause No. 7105-D
 

 
                                                                   O
P I N I O N                    
 
The trial court convicted Lorenzo Terrez Cooper of
aggravated assault of Jamie Ballard by shooting her and assessed his punishment
at confinement in the Institutional Division of the Texas Department of Criminal
Justice for a term of six years. 
However, the trial court suspended the imposition of the sentence and
placed appellant on community supervision for six years.  The trial court also ordered appellant to pay
restitution to Ballard in the amount of A$5,000
plus out of pocket medical expense[s].@  We modify and affirm.
 




                                                   This
Court=s April
26, 2007 Order
In our order dated April 26, 2007, this court
considered both issues raised in appellant=s
brief.  We overruled appellant=s first issue that the trial court
erred in placing him on community supervision and held that appellant had
invited any error, that any error was harmless, and that the sentence was
neither void nor illegal.  We sustained
appellant=s second
issue that the restitution award was improper and abated the appeal for the
trial court to conduct a new hearing as to restitution.
                                           Trial
Court=s New
Findings as to Restitution
On May 16, 2007, the trial court found that all of
Ballard=s
out-of-pocket medical expenses had been paid and concluded that there was no
amount of restitution that appellant could be required to pay.
                                                                 Issues
on Appeal
Appellant has informed this court in writing that
he would not be filing a supplemental brief.  The April 26 order dealt with all of the
issues raised by appellant; therefore, there are no unresolved issues pending
before this court.
                                                               This
Court=s Ruling
 The
judgment of the trial court is modified to delete any award of
restitution.  As modified, the judgment
is affirmed.
 
PER CURIAM
 
June 21, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.